Citation Nr: 0827444	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-32 054	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether there clear and unmistakable error in the rating 
decision of March 2003, denying service connection for post-
traumatic stress disorder. 

2. Entitlement to an effective date earlier than April 29, 
2004, for the grant of service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1966 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in September 2004 and in 
February 2008 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

In February 2008, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  


FINDINGS OF FACT

1. In a rating decision in March 2003, the RO denied a claim 
of service connection for post-traumatic stress disorder; 
after the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
that decision, and the rating decision of March 2003 became 
final; the rating decision did not involve an error of fact 
or law that was outcome determinative. 

2. By rating decision in September 2004, the RO granted 
service connection for post-traumatic stress disorder and 
assigned an effective date of April 29, 2004, the date of 
receipt of the application to reopen the claim of service 
connection, and there was no pending claim or informal claim 
of service connection for post-traumatic stress disorder 
prior to April 29, 2004. 


CONCLUSIONS OF LAW

1. The rating decision by the RO in March 2003, denying 
service connection for post-traumatic stress disorder, became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 
(2007).

2. The rating decision by the RO in March 2003, denying 
service connection for post-traumatic stress disorder, was 
not clearly and unmistakably erroneous.  38 C.F.R. § 3.105 
(2007). 

3. The criteria for an effective date earlier than April 29, 
2004, for the grant of service connection for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.400(r) (2007).

Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Claim of Clear and Unmistakable Error.

The VCAA does not apply to a claim for revision on the basis 
of clear and unmistakable error.  Livesay v. Principi, 15 
Vet. App. 165, 179 (2001) (en banc).  

Effective Date Claim 

Duty to Notify

As to the claim for an earlier effective date, under 38 
U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.    

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

On the claim for an earlier effective date, the RO provided 
pre-adjudication, content-complying VCAA notice by letter, 
dated in July 2004, on the underlying claim of service 
connection.  Where, as here, service connection has been 
granted and the effective date assigned, the claim of service 
connection has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision as 
to the effective date does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an earlier effective date, 
following the initial grant of service connection.  Dingess, 
19 Vet. App. 473 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to- 
assist provisions of the VCAA have been complied with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Finality of the Rating Decision of March2003 

In May 2002, the veteran filed his initial claim of service 
connection for post-traumatic stress disorder.  In a rating 
decision in March 2003, the RO denied the claim.  

After the RO notified the veteran of the adverse 
determination and of his procedural and appellate rights, he 
did not file a notice of disagreement and by operation of 
law, the rating decision became final and the rating decision 
is accepted as correct in the absence of clear and 
unmistakable error.  
38 C.F.R. §§ 3.104, 3.105, 20. 200.  

Factual Background

The evidence of record at the time of the rating decision of 
March 2003 consisted of service personnel records and service 
treatment records, VA records, and statements of the veteran.  

The service personnel records disclose that the veteran was 
authorized to wear the Vietnam Service Medal with the Fleet 
Marine Force Combat Insignia with one bronze star for service 
with U.S. Naval Mobile Construction Battalion Fifty-Three 
from January 1968 to August 1968.  The veteran served as a 
corpsman. 

The service treatment records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, treatment, or diagnosis of a psychiatric 
disorder.  

In May 2002, the veteran filed his formal claim for VA 
disability compensation for post-traumatic stress disorder.  

VA records, beginning in January 2002, show that in March 
2002 the veteran stated that he been in combat in Vietnam, 
and he complained of nightmares and flashbacks of Vietnam.  
The pertinent assessment as depression/probable 
post-traumatic stress disorder.  On referral to the mental 
health clinic in May 2002, the veteran stated that he had 
been in a combat situation in Vietnam, and the assessment was 
depression and to rule out post-traumatic stress disorder.  
Two days after the referral,  a screening test, consisting of 
seven questions, one of which was an affirmative response by 
the veteran that he was in combat, was positive for post-
traumatic stress disorder, which the technician, who had 
administered the test, stated had already been diagnosed. 

In November 2002, the veteran described his in-service 
stressors.  He stated that he a team leader of a Medical 
Civil Action patrol that provided emergency first aid and 
treated the sick, injured, and wounded, both military and 
civilian, in DaNang, especially during the 1968 Tet 
Offensive.  He stated that his medical duties were carried 
out on a daily basis and that he had treated hundreds of 
military and civilian patients and casualties, and that the 
most horrific casualties were the children. 

Clear and Unmistakable Error in the Rating Decision of March 
2003

The Law and Regulations Governing a Claim for Revision Based 
on Clear and Unmistakable Error

To warrant a finding of clear and unmistakable error in a 
rating decision: 1) either the correct facts, as they were 
known at that time, were not before the adjudicator, i.e., 
more than a simple disagreement with how the RO weighed or 
evaluated the evidence; or the statutory or regulatory 
provisions extant at that time were incorrectly applied; 2) 
the error must be "undebatable" and the sort that, had it not 
been made, would have "manifestly changed" the outcome of 
that decision; and 3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of that prior adjudication.  Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Law Extant in March 2003

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link,  established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  Although service connection 
may be established based on other in-service stressors, the 
following  provisions apply for specified in-service 
stressors as set forth below: (1) If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is relate to that combat, in the 

absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service  stressor.  

On the question of the occurrence of an in-service stressor 
to support the diagnosis of post-traumatic stress disorder, 
the evidence necessary to establish the occurrence of an in-
service stressor varies depending on whether or not the 
veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998).

If it is determined that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 (f).

If the veteran did not engage in combat, credible supporting 
evidence other than the veteran's own statements and 
testimony is required to establish the occurrence of any 
alleged in-service stressor to support the diagnosis.  Moreau 
v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

The phrase "engaged in combat with the enemy" means that the 
veteran must have personally participated in an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any Department of Veterans Affairs (VA) regulation 
suggests a more specific definition.  The issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis.  
VAOPGCPREC 12-99. 



Whether a particular statement in service-department records 
indicating that the veteran participated in a particular 
"operation" or "campaign" is sufficient to establish that 
the veteran engaged in combat with the enemy depends upon the 
language and context of the records in each case.  As a 
general matter, evidence of participation in an "operation" 
or "campaign" often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.  However, 
there may be circumstances in which the context of a 
particular service-department record indicates that reference 
to a particular operation or campaign reflects engagement in 
combat.  Further, evidence of participation in a particular 
"operation" or "campaign" must be considered by VA in 
relation to other evidence of record, even if it does not, in 
itself, conclusively establish engagement in combat with the 
enemy. 
VAOPGCPREC 12-99.

A presence in a combat zone is not sufficient to establish 
combat service.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).

The Rating Decision of March 2003 by the RO 

In the rating decision in March 2003, the RO denied service 
connection for post-traumatic stress disorder.  The RO 
indicated that the service personnel records and service 
treatment records were considered as were VA records from 
2002.

The RO determined that the veteran had not been awarded a 
combat medal, that the veteran did not actually engage in 
combat, that the in-service stressors, namely, the treatment 
of military and civilian casualties, were insufficient to 
support the diagnosis, and that symptoms of post-traumatic 
stress disorder were not linked to an in-service stressor.  



Analysis 

In February 2008 at his hearing, the veteran argued that the 
award of the Fleet Marine Corp Combat Insignia as a Navy 
Corpsman as shown in his record and DD-214 was evidence of an 
in-service stressor to support the diagnosis of 
post-traumatic stress disorder and that the RO erroneously 
held there was no evidence of a stressor to support the 
diagnosis. 

The record shows that in the rating decision of March 2003, 
RO determined that the veteran had not been awarded a 
"combat" medal and that the veteran did not actually engage 
in combat.  The RO considered the service personnel records, 
documenting the award of the Vietnam Service Medal with the 
Fleet Marine Force Combat Insignia with U.S. Naval Mobile 
Construction Battalion Fifty-Three from January 1968 to 
August 1968.  

Although the RO did not specifically refer to the Vietnam 
Service Medal, the correct facts, namely, service personnel 
records, documenting the award of the Vietnam Service Medal 
with the Fleet Marine Force Combat Insignia with U.S. Naval 
Mobile Construction Battalion Fifty-Three from January 1968 
to August 1968, were before the adjudicator. 

As for the RO's findings that the veteran had not been 
awarded a "combat" medal and that the veteran did not 
actually engage in combat, according to the precedent opinion 
of the General Counsel of VA, which is binding on the RO and 
Board, whether a service-department record, in this case, the 
award of Fleet Marine Force Combat Insignia, which is for 
Navy personnel attached to a Marine unit, participating in 
combat "operations," is sufficient to establish that the 
veteran engaged in combat with the enemy depends upon the 
language and context of the records in each case.  As a 
general matter, evidence of participation in an "operation" 
often would not, in itself, establish that a veteran engaged 
in combat, because the term ordinarily may encompass both 
combat and non-combat activities.  Further, evidence of 
participation in a particular "operation" must be 
considered by VA in relation to other evidence of record, 
even if it does not, in itself, conclusively establish 
engagement in combat with the enemy.  VAOPGCPREC 12-99.

Under VAOPGCPREC 12-99, the award of the Fleet Marine Force 
Combat Insignia was inconclusive evidence that the veteran 
actually engage in combat.  In addition, in his description 
of the in-service stressors the veteran stated that he 
provided emergency first aid and treated the sick, injured, 
and wounded, both military and civilian, in DaNang, 
especially during the 1968 Tet Offensive.  The phrase 
"engaged in combat with the enemy" means that the veteran 
must have personally participated in an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, which was not apparent in his statement 
about the in-service stressor in November 2002.  Although 
reasonable minds could differ over what the veteran actually 
meant by stating that he provided "emergency first aid and 
treated the sick, injured, and wounded," a disagreement over 
how the evidence was weighed or evaluated does constitute 
clear and unmistakable error in the rating decision.  Dameral 
v. Brown, 6 Vet. App. 242, 246 (1994)  

As for the argument about the sufficiency of the stressor to 
support the diagnosis of post-traumatic stress disorder, the 
evidence necessary to establish the occurrence of an in-
service stressor varies depending on whether or not the 
veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998).

As previously explained, there was no clear and unmistakable 
error of fact in the RO's determination that the veteran had 
not been awarded a "combat" medal and that the veteran did 
not actually engage in combat.  Where a determination is made 
that the veteran did not engage in combat with the enemy, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather credible supporting evidence that 
the claimed in-service stressors actually occurred was needed 
to substantiate the diagnosis of post-traumatic stress 
disorder and he RO found that there was no such evidence.  
38 C.F.R. § 3.304(f). 



As to whether the RO should have undertaken additional 
development by obtaining a history of the veteran's unit, a 
failure to fulfill the duty to assist does not constitute 
obvious error.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002) (citing Caffery v. Brown, 6 Vet. App. 377, 383-4 
(1994)). 

For these reasons, the Board finds no clear and unmistakable 
error of fact or law in the rating decision of March 2003 by 
the RO, denying service connection for post-traumatic stress 
disorder.  

 Effective Date for Service Connection 

As the rating decision in March 2003, denying service 
connection for post-traumatic stress disorder was not 
appealed it became final, and as clear and unmistakable error 
has not been established, the rating decision is accepted as 
correct, and the claim may not thereafter be reopened and 
allowed unless new and material evidence has been presented.  
38 U.S.C.A. §§ 5108, 7105(c).  

In correspondence received on April 29, 2004, the veteran's 
service representative filed an application to reopen the 
claim for service connection for post-traumatic stress 
disorder.  

On VA psychiatric examination in May 2004, the diagnosis was 
post-traumatic stress disorder.  

In a rating decision in September 2004, the RO granted 
service connection for post-traumatic stress disorder and 
assigned an effective of April 29, 2004, the date of receipt 
of the application to reopen.  

The veteran now seeks an effective date earlier than April 
29, 2004, for the grant of service connection for post-
traumatic stress disorder. 




Under 38 U.S.C.A. § 5110(a), the effective date of an award 
based on a claim reopened after a final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application. 38 
C.F.R. § 3.400(q)(1)(ii).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155.  

There was no communication from the veteran after the rating 
decision of March 2003 expressing intent to reopen the claim 
of service connection of post-traumatic stress disorder.  For 
this reason, there is no factual or legal basis for an 
effective date earlier than April 29, 2004, for the grant of 
service connection for post-traumatic stress disorder based 
on a claim to reopen after a final adjudication because the 
effective date can not be earlier than the date of receipt of 
the application to reopen.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii). 


ORDER

The appeal to revise on grounds of clearly and unmistakably 
error the rating decision of March 2003 by the RO, denying 
service connection for post-traumatic stress disorder, is 
denied. 

An effective date, earlier than April 29, 2004, for the grant 
of service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


